UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                              No. 13-7898


BRUCE W. KOENIG,

                Plaintiff - Appellant,

          v.

GARY MAYNARD, Secretary; J. MICHAEL STOUFFER, Deputy
Secretary; JON P. GALLEY, Director; RANDY WATSON; BOBBY
SHEARIN, Warden; DAVID WADE, Assistant Warden; LIEUTENANT
PENNINGTON, Housing Unit Manager; SERGEANT BOWMAN, Housing
Unit Supervisor; SERGEANT SOWERS; LIEUTENANT HARBAUGH,
Housing Unit Manager; SERGEANT ZAIN; GAZY SINDY; RANDY
DURST; CORRECTIONAL OFFICER II DORCON; SCOTT OAKLEY,
Executive Director; ROBIN WODFORD,

                Defendants – Appellees,

          and

THOMAS DEWBERRY; JEROME       WOODS, II;    UNKNOWN   EMPLOYEES   AND
FORMER EMPLOYEES,

                Defendants.



Appeal from the United States District Court for the District of
Maryland, at Baltimore.     J. Frederick Motz, Senior District
Judge. (1:12-cv-01088-JFM)


Submitted:   April 17, 2014                   Decided:    April 21, 2014


Before WILKINSON, KING, and DUNCAN, Circuit Judges.


Affirmed by unpublished per curiam opinion.
Bruce Wayne Koenig, Appellant Pro Se.   Stephanie Judith Lane
Weber, OFFICE OF THE ATTORNEY GENERAL OF MARYLAND, Baltimore,
Maryland, for Appellees.


Unpublished opinions are not binding precedent in this circuit.




                                2
PER CURIAM:

            Bruce Wayne Koenig appeals the district court’s orders

denying    relief    on   his   42   U.S.C.   § 1983    (2006)    complaint   and

denying his motion for reconsideration.                 We have reviewed the

record and find no reversible error.             Accordingly, we affirm for

the reasons stated by the district court.                    Koenig v. Maynard,

No. 1:12-cv-01088-JFM (D. Md. Aug. 6, 2013; Oct. 28, 2013).                    We

dispense    with     oral   argument     because       the    facts   and   legal

contentions    are    adequately     presented    in    the    materials    before

this court and argument would not aid the decisional process.



                                                                        AFFIRMED




                                        3